Citation Nr: 1822078	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-39 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for kidney stones.

2.  Entitlement to service connection for kidney stones.

3.  Entitlement to service connection for a right knee disorder.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1985 to August 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this hearing is of record. 

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated in July 2014.  The attorney provided notice to the Veteran of the withdrawal of representation, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew in July 2014, the Veteran has not appointed a new attorney, agent, or representative, and he is thus unrepresented.

In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The issues of entitlement to service connection for kidney stones and for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will inform the appellant if any further action is required on his part.  


FINDINGS OF FACT

1.  The April 2006 rating decision which denied service connection for kidney stones is final.
	
2.  The evidence received since the April 2006 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for kidney stones.


CONCLUSIONS OF LAW

1.  The April 2006 rating decision that denied service connection for kidney stones is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for kidney stones.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. § 3.159 (2017).

VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, the RO sent the Veteran a letter in March 2012 that complies with statutory notice requirements.  Therein, the RO notified the Veteran of the evidence VA was responsible for obtaining and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, the RO notified the Veteran of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why kidney stones was previously denied. 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  For a claim to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.  The Veteran's service treatment, VA and private treatment records have been obtained and associated with his electronic claims file.

For these reasons, the Board concludes that there is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.

II.  New and Material Evidence

Pursuant to 38 U.S.C. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c). 

The exception to this rule is described under 38 U.S.C. § 5108, which provides that "if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).
In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for kidney stones.
The claim for service connection for kidney stones was originally denied in an April 2006 rating decision.  The RO denied the Veteran's claim because the VA examination showed no current problems but only a history of kidney stones.  The RO concluded that, in the absence of any current impairment, the claim for service connection must be denied.  The Veteran was provided with notification of the April 2006 rating decision and of his procedural and appellate rights via correspondence dated in May 2006.  The Veteran did not appeal the April 2006 rating decision which denied service connection for kidney stones, and the decision became final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

Subsequent to the April 2006 rating decision, the Veteran has submitted additional evidence which show a diagnosis of kidney stones.  Specifically, private and VA treatment records document the Veteran's treatment of kidney stones post service.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for kidney stones.  See 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for kidney stones is reopened.  The appeal is granted to that extent only.


REMAND

The Board regrets having to remand the Veteran's claims; however, the Board finds that additional development is necessary before the claims on appeal are considered.

Kidney Stones

The Veteran was afforded a general medical VA examination in December 2005 (about 4 months after the Veteran's discharge from service) with respect to the claim of service connection for kidney stones.  The examination noted the Veteran's history of kidney stones but indicated that he was not currently suffering from kidney stones and did not provide a medical opinion on the etiology of the Veteran's kidney stones in relation to the Veteran's service.  The Veteran has not been provided with a VA examination which attempts to determine the etiology of his kidney stones.  An examination is warranted.  

Right Knee Disorder

The Veteran has not been afforded VA examinations with respect to the claimed right knee condition.  Here, the record includes service treatment records (STR) and post service treatment records documenting the Veteran's complaints and treatment for his right knee.  VA must afford a veteran a medical examination or obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4).  Specifically, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, the Board finds that VA's duty to assist by providing a VA examination has been triggered, and a remand is necessary to afford the Veteran an examination. McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records of the Veteran and associate them with the record.

2.  In regards to the Veteran's kidney stones,
schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's kidney stones present during the appeal period.  The electronic claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (that is, at least a 50 percent probability) that any kidney stones found to be present during the appeal period (2011 and forward) had its onset or is otherwise etiologically related to service.
	
3.  In regards to the Veteran's right knee disorder, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of the Veteran's right knee disorder present during the appeal period.  The electronic claims folder must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be conducted.

The examiner is asked to provide an opinion regarding whether it is at least as likely as not (that is, at least a 50 percent probability) that any right knee disorder found to be present during the appeal period had its onset or is otherwise etiologically related to service.

The examiner should note the Veteran's current diagnosis of the right knee.  A current disability is one that existed at any time since the filing of the claim in December 2011.  

It should be noted that STRs reflect Veteran's complaints of right knee pain in 1992 and right ankle injury due to Veteran's running habits in 1995.  Post service treatment records reflect continued complaints and treatment for right knee pain.  

The Veteran's assertions that he has suffered from both kidney stones and right knee pain during and since service should be taken into account when rendering an opinion.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner(s) should provide a fully reasoned explanation.

All opinions should be supported by a clearly stated rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Thereafter, readjudicate the issues on appeal.  If any determination on appeal remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case (SSOC).  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


